RESOLUCIÓN
Vista la comparecencia del Colegio de Abogados en la que expone que John Fuentes Borrero cumplió con su obli-gación de pago de las cuotas adeudadas, se autoriza la reinstalación de Fuentes Borrero al ejercicio de la abogacía.
Se le apercibe al Ledo. John Fuentes Borrero que en el futuro deberá cumplir rigurosamente con su obligación de pagar su cuota anual al Colegio de Abogados y que su in-cumplimiento con esta obligación conllevará severas san-ciones disciplinarias.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Naveira de Rodón y los Jueces Asociados Señores Fuster Berlingeri y Corrada Del Río no intervinieron.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo